       Case 1:20-cv-04608-VSB Document 72 Filed 01/25/21 Page 1 of 3




                                    Ortoli Rosenstadt llp
                                   366 Madison Avenue, 3rd Floor
                                    New York, New York 10017

ADMITTED; NY, NJ                      Telephone: (212) 588-0022
                                      Facsimile: (866) 294-0074
                                        Email: msg@orllp.legal
                                                                                         MARC S. GOTTLIEB
                                                                                 Direct Dial: (212) 829-8943

                                        January 20, 2021

Hon. Vernon S. Broderick                                                               1/25/2021
United States District Judge
United States District Court                                  Defendant’s prior motion to dismiss is denied as moot, and
Southern District of New York                                 Defendant is directed to file a motion to dismiss directed at the
                                                              amended complaint if it wishes to do so. The parties shall meet
40 Foley Square
                                                              and confer concerning a briefing schedule and file a proposed
New York, New York 10007
                                                              schedule by on or before January 29, 2021.

        Re:        Regent Music Corporation v. Delphine Productions, et al.
                   Docket No.: 1:20-cv-4608 VSB

Dear Judge Broderick:

This firm represents Defendant Delphine Productions, S.A. (“Delphine”). In response to
your Order dated January 11, 2021 (Dkt. No. 65), Delphine would prefer to stand on its
prior motion to dismiss. However, Plaintiff’s First Amended Complaint includes a new
claim for monetary relief that begs supplemental briefing along with supplemental
declarations.

I am sensitive to judicial economy and the desire to avoid the need for several rounds of
briefing to address the sufficiency of a complaint. I believe our prior motion adequately
addresses all of the issues associated with Plaintiff’s First Amended Complaint with two
exceptions: (i) Plaintiff’s added claim for tortious interference; and (ii) Plaintiff’s claim
that federal question jurisdiction exists. The first is undermined by Plaintiff’s own
pleading; the second is untrue as a matter of law. If permitted, Defendant would prefer to
stand on its initial motion but with leave to provide supplemental briefing and
declarations to address these two additional points – points that were not addressed or
adequately addressed in our initial filing.

In its initial Complaint, Plaintiff asserted the existence of subject matter jurisdiction
pursuant to 28 U.S.C. § 1332 relying upon the various factors necessary to establish
diversity. Because Plaintiff’s initial Complaint was one for equitable relief only, and
because jurisdiction was premised entirely upon complete diversity between the parties,
Defendant questioned whether Plaintiff met the ‘amount-in-controversy’ standard for
invoking diversity jurisdiction; i.e., whether Plaintiff could establish that its lawsuit
involved a controversy involving $75,000 or more in damages. Defendant pointed out
that satisfying the ‘amount-in-controversy’ element was difficult if not impossible to
accomplish when none of its claims sought monetary relief or involved a direct claim for
      Case 1:20-cv-04608-VSB Document 72 Filed 01/25/21 Page 2 of 3




ORTOLI ROSENSTADT, LLP

Hon. Vernon S. Broderick
January 20, 2021
Page Two

damages. Plaintiff’s claims sought equitable relief only (declaratory relief and specific
performance). In its efforts to overcome its pleading’s deficiency, Plaintiff amended its
complaint to include a claim for tortious interference which centers around Plaintiff’s
contractual relationship with its licensee Gaumont Productions. Its remaining claims
continue to seek equitable relief only. Those claims are adequately addressed in our prior
motion to dismiss.

Plaintiff’s tortious interference claim really rests upon (but is also undermined by) a single
letter prepared and sent by Jean-Marie Guilloux, Paul de Senneville’s French attorney, to
Plaintiff’s licensee Gaumont Productions on or about March 17, 2020, although Plaintiff
offers as proof a second letter dated May 12, 2020 (discussed below). Both letters are
appended to Plaintiff’s First Amended Complaint (see Exhibits B and C respectively)
(Docs. 62-2, 62-3). Guilloux’s earlier letter of March 17th, authored by and as “counsel for
Paul De Senneville” only, was sent to Gaumont Television and Gaumont Production
Television (collectively, “Gaumont”), the producers of Narcos. As threatening as this letter
may have been, in no way did it involve my client. Yet, this did not stop Plaintiff from
claiming otherwise, alleging that “[b]y writing such letter, Defendants [emphasis added]
intentionally and improperly interfered with the contractual relationship between Plaintiff
and its licensee Narcos Productions…” (see, First Amended Complaint, ¶ 63). Plaintiff
goes on to allege that as a “direct result of Defendants’ intentional conduct and interference,
Plaintiff has suffered monetary damages as a result of Defendants’ tortious interference…”
(Id. at ¶ 64). The Court may ignore the redundancy, but what it cannot ignore is Plaintiff’s
bold-face lie that Defendants (plural) were responsible for this letter to its licensee. This
is no simple error but a clear and intentional misstatement of the facts by Plaintiff’s counsel
in its efforts to keep Delphine Productions in this case. In Paragraph 23 of Plaintiff’s
Amended Complaint, Plaintiff acknowledges that Guilloux’s March 17, 2020 letter to its
licensee was sent on behalf of De Senneville only, yet this does not prevent Plaintiff from
stating otherwise in its fourth claim for relief.

While Guilloux does represent in his second (May 2020) letter to Regent that he is writing
as counsel for both De Senneville and Delphine Productions (see Plaintiff’s Exhibit “C”)
(Dkt. 62-3), this letter could not have interfered with Plaintiff’s contractual relationship
with its licensee for the simple reason that this second letter was never sent to anyone other
than Plaintiff, a fact Plaintiff acknowledges in its Amended Complaint (see ¶ 24). It is
impossible to draw the conclusion that this letter caused any interference with Plaintiff’s
contract with Gaumont, Plaintiff’s licensee. There is no need to debate this point since
Plaintiff agrees. It’s entire tortious interference claim centers around Guilloux’s March 17,
2020 letter (see ¶¶ 61-64). Plaintiff states that “[b]y writing such letter, Defendants
intentionally and improperly interfered with the contractual relationship between Plaintiff
and its licensee…” (Id. ¶ 63).
       Case 1:20-cv-04608-VSB Document 72 Filed 01/25/21 Page 3 of 3




ORTOLI ROSENSTADT, LLP

Hon. Vernon S. Broderick
January 20, 2021
Page Three


Again, Delphine had nothing to do with this letter, nor does Guilloux make such a
representation to Gaumont. Dismissal of Plaintiff’s fourth claim for relief is warranted
insofar as there is nothing in Plaintiff’s First Amended Complaint sufficient to implicate
Delphine in any tortious interference claim. 1

All of these arguments are new to the Court and obviously never included in our prior
motion to dismiss as there was no tortious interference claim to challenge. But once this
claim is stripped away, I am confident our original motion papers are sufficient to allow
the Court to come to the correct legal determination.

In conclusion, Defendant would prefer to stand on its prior motion papers but requests
leave to supplement its prior filing with additional points of law and declarations to address
these few issues. I hope this adequately answers the Court’s question and I thank you for
the Court’s consideration of our request.


                                                     Respectfully submitted,

                                                     ORTOLI ROSENSTADT, LLP

                                              By: __/s Marc S. Gottlieb_________
                                                   366 Madison Avenue, 3rd Floor
                                                   New York, New York 10017
                                                   (212) 829-8943 (Tel)
                                                   (866) 294-0074 (Fax)
                                                   msg@orllp.legal (email)




1
  It is also worth mentioning that Me. Guilloux will be submitting his own declaration in support of
Delphine’s second motion to dismiss wherein he acknowledges that at no time was he ever retained or
authorized by Delphine to speak on its behalf; that his statement to Regent that he was mistaken when
represented to Regent that he was speaking on behalf of Delphine as well as De Senneville.
